ON REHEARING.
Where the testimony of experts is not given in a controversy between a member of their guild and one who is not, but in a case where plaintiff and defendant alike were co-operating towards a result involving mutual and kindred artistic matters, the reason for the rule that Courts should adopt the lowest estimate disappears.
MOORE, J.
We have again carefully read the evidence in this cause and have duly considered the able oral and printed argument of the learned counsel for appellant submitted on rehearing, but we are not persuaded that our former opinion and decree are erroneous.
As stated by the District Judge who saw and heard the witnesses, the testimony of all the experts is so unsatisfactory as not to serve as a useful guide to the Court in the ascertainment of the quantum of damages.
Considering that the testimony of the experts is not given in a controversy between a member of their guild and one who is not, but in a case where plaintiff and defendant alike were co-operating towards a result involving mutual and kindred artistic matters, the reason for the rule that Courts should adopt the lowest estimate disappears. Under the circumstances described by the record the latitude exercised by the District Judge in forming an estimate was not error.
It is therefore ordered, adjudged and decreed that our former opinion and decree remain undisturbed.